 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA
10

11    GERALD OSBY,                                    Case No. 2:17-cv-02956-JAD-PAL
12                      Petitioner,                   ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                      Respondents.
16

17          Respondents having filed a motion for enlargement of time (fourth request) (ECF No. 17),

18   and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents’ motion for enlargement of time (fourth

20   request) (ECF No. 17) is GRANTED. Respondents will have through October 18, 2018, to file

21   and serve a response to the petition (ECF No. 10).

22          Dated:
            DATED: October 17, 2018.

23                                                             ______________________________
                                                                  ________
                                                                        ____________________   _ _
                                                               JENNIFER
                                                                 NNIF
                                                                    IFFER A  A.. DO
                                                                                 DORSEY
                                                                                 D  RSSEY
24                                                             United
                                                                  ted States
                                                                       tattees Districtt JJudge
                                                                      Sta                  uuddge
25

26
27

28
                                                      1
